PER CURIAM.
We affirm the denial of the defendant’s rule 3.800(a) motion in all respects, except that the sentence imposed in case number 98-764 must be corrected to show that the crime of attempted second degree murder is a second degree felony, and that the fifteen-year sentence for that crime is to run concurrent with the other sentences imposed by the court. The defendant need not be present for this correction.
Affirmed in part and reversed in part.
MINER, VAN NORTWICK and PADOVANO, JJ., CONCUR.